Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first proprotor mounted at a higher position on the aircraft than a second proprotor that is adjacent to the first proprotor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10-11, the term “burst disc” is unclear and the specification doesn’t clearly describe the term. For the examination purpose, “burst disc” would be considered as debris from rotors that break apart.
In claim 11, the term “flight-critical component” is unclear on what all constitutes a flight-critical component.    Meets and bounds are unascertainable based on specification’s description. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4, 6-7, 13, and 15-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tao et al. (US 2021/0253234).
Regarding claim 1, Tao et al. ‘234 teaches (figures 1-4) a vertical take-off and landing aircraft comprising:
a fuselage (26) (Para 0018);
at least one wing (20) connected to the fuselage (26) Para 0018);
a plurality of rotors/fixed-tilt rotors (16s) connected to the at least one wing for providing lift for vertical take-off and landing of the aircraft (Para 0018, 0098); and
a plurality of proprotors/tilt-adjustable rotors (10s) connected to the at least one wing and tiltable between lift configurations/first position (13) for providing lift/vertical thrust for vertical take-off and landing of the aircraft and propulsion configurations/second position (14) for providing forward/horizontal thrust to the aircraft (Para 0018, 0023).
Regarding claim 2, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein the plurality of rotors/fixed-tilt rotors (16s) are rearward of the at least one wing and the plurality of proprotors are forward of the at least one wing (clearly seen in figures 1, 3-4).
Regarding claim 3, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft comprising a plurality of booms mounted to the at least one wing, each boom mounting one rotor and one proprotor to the at least one wing (clearly seen in figures 3-4) (Para 0037).
Regarding claim 4, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein a first proprotor is forward of a second proprotor that is adjacent to the first proprotor (clearly seen in figures 1, 3-4).
Regarding claim 6, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein each rotor has only two blades (clearly seen in figures 3-4).
Regarding claim 7, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein each rotor is configured to fix the two blades in position during forward flight (clearly seen in figure 4).
Regarding claim 13, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, further comprising a control system/controller (40) configured to actively alter a tilt of at least one proprotor to generate yawing moments during hover (Para 0026, 0081).
Regarding claim 15, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein propulsion is provided entirely by the proprotors/ tilt-adjustable rotors (10s) (Para 0023).
Regarding claim 16, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein a range of tilt of the proprotor is greater than ninety degrees (Para 0025).
Regarding claim 17, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein the at least one wing provides the lift required during cruising (figures 3-4).
Regarding claim 18, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein the at least one wing is a high wing mounted to an upper side of the fuselage (clearly seen in figure 3-4).
Regarding claim 19, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein the at least one wing has control surfaces (25) (Para 0049).
Regarding claim 20, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein all of the rotors and proprotors are mounted to at least one wing (clearly seen in figures 1, 3-4).
Regarding claim 21, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein the aircraft is electrically powered (Para 0059).
Regarding claim 22, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein the aircraft is manned (Para 0018).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2021/0253234) as applied to claim 1 above, and further in view of Platt (US 3,059,876).
Regarding claim 5, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft of claim 1, but it silent about a first proprotor mounted at a higher position on the aircraft than a second proprotor that is adjacent to the first proprotor. 
However, Platt ‘876 teaches (figures 2-3) four-engine airplane with wing(10) freely pivoted at 12 on fuselage (14) about an axis 13, wherein two engines (16) are fixed on wing (10) on either side of fuselage (14) with their output shaft axes (18) located below pivot axis (13) and two additional engines (20) fixed on wing (10) with their output shafts axes  (22) located above pivot-axis (13) (Col. 2 Lines 22-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao et al. ‘234 to incorporate the teachings of Platt ‘876 to configure a first proprotor mounted at a higher position on the aircraft than a second proprotor that is adjacent to the first proprotor. One of ordinary skill in art would recognize that doing so would assist in pitch control by changing thrust produced by proprotors. 
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2021/0253234) as applied to claim 6 above, and further in view of Platt (US 3,059,876).
Regarding claim 8, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft of claim 6, but it silent about wherein each proprotor has greater than two blades. 
However, Platt ‘876 teaches (figures 2-3) an airplane with engines comprising four propellers (24s, 26s) each (clearly seen in figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao et al. ‘234 to incorporate the teachings of Platt ‘876 to configure each proprotor with more than two blades. One of ordinary skill in art would recognize that doing so would reduce noise produced by blades. 
Claims 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2021/0253234) as applied to claim 1 above, and further in view of Tighe et al. (US 2018/0105267).
Regarding claims 9 and 12, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft of claim 1, but it is silent about a first rotor/proprotor of the plurality of rotors/proprotors is canted relative to a second rotor/proprotor of the plurality of rotors/proprotors such that a rotational axis of the first rotor/proprotor is non-parallel with a rotational axis of the second rotor/proprotor.
However, Tighe et al. ‘267 teaches (figures 2A-2E) multicopter aircraft (200) wherein the outboard, middle, and inboard pairs of lift fans (206) are oriented at “cant” angles off the vertical axis (Para 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao et al. ‘234 to incorporate the teachings of Tighe et al. ‘267 to configure a first rotor/proprotor of the plurality of 
Regarding claims 10-11, modified Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft, wherein a cant angle of any rotor is such that a respective burst disc cannot intersect with passengers or a pilot and any flight-critical component/battery (Tighe et al. ‘267, Para 0026).
Claims 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2021/0253234) as applied to claim 1 above, and further in view of Wang (US 2013/0026305).
Regarding claim 14, Tao et al. ‘234 teaches (figures 1-4) the vertical take-off and landing aircraft of claim 1, but it is silent about attack angles of blades of the proprotors are collectively adjustable during flight.
However, Wang ‘305 (figure 1) teaches actuators (200) varying the angle of attack of all relative blades (27). i.e. the so called “collective pitch” (Para 0199). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao et al. ‘234 to incorporate the teachings of Wang ‘305 to adjust the attack angles of blades of the proprotors collectively during flight. One of ordinary skill in art would recognize that doing so would ensure smooth ascend and descend of an aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        




/ASHESH DANGOL/Examiner, Art Unit 3642